[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: MOTION TO STRIKE
On October 18, 1994, plaintiff, Citicorp Mortgage, Inc., filed a one count complaint against defendants, Noreen Skoronski and Avco Mortgage Company of New York, Inc. Plaintiff alleges that it loaned $169,000.00 to Skoronski and that she is in default on that loan. Plaintiff is seeking to foreclose a mortgage on certain property owned by Skoronski which secured the loan.
On November 25, 1994, plaintiff filed a demand for disclosure of defense by Skoronski. On December 6, 1994, Skoronski complied. (See: Disclosure of Defense, File #104). On April 12, 1995, plaintiff filed a motion to strike the disclosure of defense.
"Whenever a party wishes to contest . . . the legal sufficiency of the allegations of any complaint, counterclaim or cross-claim, or . . . the legal sufficiency of any answer . . . or any part of that answer including any special defense . . . that party may do so by filing a motion to strike." Practice Book § 152. "A disclosure of defenses is not one of the enumerated pleadings which may be tested by a motion to strike pursuant to Practice Book [§] 152." Fairfield Trust Co.v. Malloy, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 0120289 (April 18, 1994, Karazin, J.). A motion to strike a disclosure of defense is procedurally incorrect. Id.; see also: Dohn v.Simone, 8 CSCR 879 (July 20, 1993, Lewis, J.) ("[A] motion to strike is not the proper vehicle to test the sufficiency of the disclosure of defense filed pursuant to [Practice Book] § 236.)
"`It is not the function of the court to pass summarily on the validity or legal sufficiency of the proposed defenses offered in the disclosure of defense if made in good faith.'"Deutsche Bank Co. v. Herman, 4 CSCR 771, 772 (September 28, CT Page 8002 1989, Cioffi, J.), quoting Jennings v. Parson, 71 Conn. 413,417, 42 A. 76 (1989). "Moreover, courts have uniformly refused to address the legal sufficiency of a disclosure of defense brought pursuant to [Practice Book] Section 236."Dohn v. Simone, supra.
Based on the aforesaid, plaintiff's motion to strike is hereby denied.
Mulcahy, J.